DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 17-19, 22-25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 110521249 A), as disclosed in the IDS (translation provided).





As to claim 1, Liu teaches an apparatus (Liu, Abstract, a device), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (Liu, Claim 45, the device has a processor and memory with instructions) to: 
receive a synchronization signal block at a user equipment (UE) (Liu, Pg 8 Step S210, the UE receives the SSB), the synchronization signal block comprising an indication of a UE class supported by the synchronization signal block (Liu, Pg 8 L1-7, the SSB configured based on the supported class of the UE), wherein the UE class is based at least in part on a UE bandwidth (Liu, Pg 8 L1-14, the information in the SSB related to the class is based on the bandwidth of the type of UE); 
determine, based at least in part on the indication, that the UE belongs to the UE class supported by the synchronization signal block (Liu, Pg 8 L15-30, configuring the first type of UE based on the signaled UE type (first class)); and 
establish or modify a connection between the UE and a base station using the synchronization signal block based at least in part on the determination (Liu, Pg 8 L15-30, synchronizing with the base station based on the SSB for the resource).

As to claim 2, Liu teaches wherein the instructions to receive the synchronization signal block are executable by the processor to cause the apparatus to: receive an indication of a subcarrier offset between the synchronization signal block and a carrier resource block grid, wherein establishing or modifying the connection between the UE and the base station is based at least in part on the subcarrier offset (Liu, Pg 10 L10-15, an indication of offset value of the resource  for establishing the resource configuration).

As to claim 3, Liu teaches wherein the indication of the UE class supported by the synchronization signal block is based at least in part on a range within which the subcarrier offset falls (Liu, Pg 12, Last Paragraph, the SSB indication is configured with a range of possible offsets).

As to claim 4, Liu teaches wherein the indication of the subcarrier offset is based at least in part on a combination of a first set of one or more bits in a first field of the synchronization signal block and a second set of one or more bits in a second field of the synchronization signal block (Liu, Pg 12 L20-40, the offset is based on bits in a Kssb field and RMSI indicator).

As to claim 5, Liu teaches wherein the instructions are further executable by the processor to cause the apparatus to: determine a valid range of the subcarrier offset based at least in part on the UE class supported by the synchronization signal block, wherein establishing or modifying the connection between the UE and the base station is further based at least in part on the subcarrier offset in the synchronization signal block falling within the valid range (Liu, Pg 12 L20-40, a range of possible offset is determined based on the limited bandwidth (class)).

As to claim 6, Liu teaches wherein the instructions to receive the synchronization signal block are executable by the processor to cause the apparatus to: receive one or more bits explicitly indicating the UE class supported by the synchronization signal block (Liu, Pg 8 L6-20, receiving bits in Kssb field according to the class of the UE).


As to claim 17, Liu teaches an apparatus (Liu, Abstract, a device), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (Liu, Claim 45, the device has a processor and memory with instructions)to: transmit a synchronization signal block to a user equipment (UE) (Liu, Pg 8 Step S210, transmit and the UE receives the SSB), the synchronization signal block comprising an indication of a UE class supported by the synchronization signal block (Liu, Pg 8 L1-7, the SSB configured based on the supported class of the UE), wherein the UE class is based at least in part on a UE bandwidth (Liu, Pg 8 L1-14, the information in the SSB related to the class is based on the bandwidth of the type of UE); 
determine that that the UE belongs to the UE class supported by the synchronization signal block (Liu, Pg 8 L15-30, configuring the first type of UE based on the signaled UE type (first class)); and 
establish or modify a connection between the UE and the base station using the synchronization signal block based at least in part on the determination (Liu, Pg 8 L15-30, synchronizing with the base station based on the SSB for the resource).

As to claim 18, Liu teaches wherein the instructions to transmit the synchronization signal block are executable by the processor to cause the apparatus to: transmit an indication of a subcarrier offset between the synchronization signal block and a carrier resource block grid, wherein establishing or modifying the connection between the UE and the base station is based at least in part on the subcarrier offset (Liu, Pg 10 L10-15, an indication of offset value of the resource  for establishing the resource configuration).

As to claim 19, Liu teaches wherein the instructions to transmit the synchronization signal block are executable by the processor to cause the apparatus to: transmit one or more bits explicitly indicating the UE class supported by the synchronization signal block  (Liu, Pg 12 L20-40, the offset is based on bits in a Kssb field and RMSI indicator).

As to claim 22, Liu teaches wherein the instructions to determine that the UE belongs to the UE class are further executable by the processor to cause the apparatus to: receive, from the UE, capability information indicating the UE class (Liu, Pg 8 L15-30, configuring the first type of UE based on the signaled UE type (first class) capability bandwith).

As to claim 23, Liu teaches a method of wireless communication (Liu, Abstract, a method), comprising: 
receiving a synchronization signal block at a user equipment (UE) (Liu, Pg 8 Step S210, the UE receives the SSB), the synchronization signal block comprising an indication of a UE class supported by the synchronization signal block (Liu, Pg 8 L1-7, the SSB configured based on the supported class of the UE), wherein the UE class is based at least in part on a UE bandwidth (Liu, Pg 8 L1-14, the information in the SSB related to the class is based on the bandwidth of the type of UE); 
determining, based at least in part on the indication, that the UE belongs to the UE class supported by the synchronization signal block (Liu, Pg 8 L15-30, configuring the first type of UE based on the signaled UE type (first class)); and 
establishing or modify a connection between the UE and a base station using the synchronization signal block based at least in part on the determination (Liu, Pg 8 L15-30, synchronizing with the base station based on the SSB for the resource).


As to claim 24, Liu teaches wherein receiving the synchronization signal block comprises: receiving an indication of a subcarrier offset between the synchronization signal block and a carrier resource block grid, wherein establishing or modifying the connection between the UE and the base station is based at least in part on the subcarrier offset (Liu, Pg 10 L10-15, an indication of offset value of the resource  for establishing the resource configuration).

As to claim 25, Liu teaches wherein the receiving the synchronization signal block comprises: receiving one or more bits explicitly indicating the UE class supported by the synchronization signal block (Liu, Pg 12 L20-40, the offset is based on bits in a Kssb field and RMSI indicator).

As to claim 28, Liu teaches a method of wireless communication at a base station (Liu, Abstract, method at a device), comprising: transmiting a synchronization signal block to a user equipment (UE) (Liu, Pg 8 Step S210, transmit and the UE receives the SSB), the synchronization signal block comprising an indication of a UE class supported by the synchronization signal block (Liu, Pg 8 L1-7, the SSB configured based on the supported class of the UE), wherein the UE class is based at least in part on a UE bandwidth (Liu, Pg 8 L1-14, the information in the SSB related to the class is based on the bandwidth of the type of UE); 
determining that that the UE belongs to the UE class supported by the synchronization signal block (Liu, Pg 8 L15-30, configuring the first type of UE based on the signaled UE type (first class)); and 
establishing or modify a connection between the UE and the base station using the synchronization signal block based at least in part on the determination (Liu, Pg 8 L15-30, synchronizing with the base station based on the SSB for the resource).

As to claim 29, Liu teaches wherein transmitting the synchronization signal block comprises: transmitting an indication of a subcarrier offset between the synchronization signal block and a carrier resource block grid, wherein establishing or modifying the connection between the UE and the base station is based at least in part on the subcarrier offset (Liu, Pg 10 L10-15, an indication of offset value of the resource  for establishing the resource configuration).

As to claim 30, Liu teaches wherein the transmitting the synchronization signal block comprises: transmitting one or more bits explicitly indicating the UE class supported by the synchronization signal block (Liu, Pg 12 L20-40, the offset is based on bits in a Kssb field and RMSI indicator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14, 16, 20, 21, 26, 27, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims above, and further in view of Lin et al (Pub No: 2020/0404601).

As to claim 7, Liu teaches information is based at least in part on the UE class supported by the synchronization signal block (Liu, Pg 8 L6-20, the SSB has information based on the class of UE).
Liu does not explicitly teach the instructions are further executable by the processor to cause the apparatus to: receive repetition information for a broadcast channel from the base station.
However, Lin teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive repetition information for a broadcast channel from the base station (Lin, [0144], repetition information is received in the SSB carried in the PBCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate repetition because it provides repetition enhancement to enhance coverage (Lin, [0190]).

As to claim 8, Liu teaches a broadcast channel (Liu, Pg 8 L6-20, PBCH).
Liu does not explicitly teach wherein the repetition information comprises one or more of: an indication of support for intra-slot repetition over the broadcast channel.
However, Lin teaches wherein the repetition information comprises one or more of: an indication of support for intra-slot repetition over the broadcast channel (Lin, [0005-0006], same slot multiplexing over PBCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to use same slot multiplexing because it provides repetition enhancement to enhance coverage (Lin, [0190]).

As to claim 9, Liu teaches a broadcast channel (Liu, Pg 8 L6-20, PBCH).
Liu does not explicitly teach wherein the repetition information comprises an indication of a number of transmission repetitions configured for the broadcast channel.
However, Lin teaches wherein the repetition information comprises an indication of a number of transmission repetitions configured for the broadcast channel (Lin, [0144], repetition information is received in the SSB carried in the PBCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate repetition because it provides repetition enhancement to enhance coverage (Lin, [0190]).

As to claim 10, Liu teaches a broadcast channel (Liu, Pg 8 L6-20, PBCH).
Liu does not explicitly teach the repetition information is received in one or more of: a master information block, a physical layer payload of the broadcast channel.
However, Lin teaches wherein the repetition information is received in one or more of: a master information block, a physical layer payload of the broadcast channel (Lin, [0135], the information is carried in a MIB / physical layer).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate repetition because it provides repetition enhancement to enhance coverage (Lin, [0190]).

As to claim 11, Liu teaches a broadcast channel (Liu, Pg 8 L6-20, PBCH).
Liu does not explicitly teach the instructions are further executable by the processor to cause the apparatus to: receive frequency hopping information for a broadcast channel from the base station, wherein the frequency hopping information is based at least in part on the UE class.
However, Lin teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive frequency hopping information for a broadcast channel from the base station, wherein the frequency hopping information is based at least in part on the UE class (Lin, [0190-0192], the PBCH blocks include frequency hopping information).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate frequency hopping information because it provides enhancement to enhance coverage (Lin, [0190]).

As to claim 12, the combination of Liu and Lin teaches wherein the frequency hopping information comprises one or more of: an indication of support for intra-slot frequency hopping over the broadcast channel, an indication of support for inter-slot frequency hopping over the broadcast channel, or a combination thereof (Lin, [0190-0192], the PBCH blocks include frequency hopping information) (Lin, [0005-0006], same slot multiplexing over PBCH).

As to claim 13, the combination of Liu and Lin teaches wherein the frequency hopping information is received in one or more of: a master information block, a physical layer payload of the broadcast channel, a demodulation reference signal scrambling identifier of the broadcast channel, or any combination thereof (Lin, [0135], the information is carried in a MIB / physical layer).

As to claim 14, Liu teaches determine a UE class (Liu, Pg 8 L15-30, configuring the first type of UE based on the signaled UE type (first class)).
Liu does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine, based at least in part on the UE class supported by the synchronization signal block, a multiplexing pattern for the synchronization signal block, a control resource set for broadcast control information, and a system information block.
However, Lin teaches wherein the instructions are further executable by the processor to cause the apparatus to: determine, based at least in part on the UE class supported by the synchronization signal block, a multiplexing pattern for the synchronization signal block, a control resource set for broadcast control information, and a system information block (Lin, [0227], determine a coded multiplexing pattern and CORESET  and SIB ([0124]) based on the SS/PBCH block configured).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate and determine information because it provides enhancement to enhance coverage (Lin, [0190]).

As to claim 16, Liu teaches wherein the instructions to establish or modify the connection are further executable by the processor to cause the apparatus to: receive system information in the synchronization signal block; and perform, 
Liu does not explicitly teach based at least in part on the system information, one or more of: a radio resource control (RRC) connection establishment procedure, an RRC connection reconfiguration procedure, or an RRC release procedure.
However, Lin teaches in part on the system information, one or more of: a radio resource control (RRC) connection establishment procedure, an RRC connection reconfiguration procedure, or an RRC release procedure (Lin, [0082], using the information for a RRC connection procedure).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate and determine information because it provides enhancement to enhance coverage (Lin, [0190]).

As to claim 20, Liu teaches information is based at least in part on the UE class supported by the synchronization signal block (Liu, Pg 8 L6-20, the SSB has information based on the class of UE).
Liu does not explicitly teach the instructions are further executable by the processor to cause the apparatus to: transmit repetition information for a broadcast channel to the UE, wherein the repetition information is based at least in part on the UE class supported by the synchronization signal block.
However, Lin teaches wherein the instructions are further executable by the processor to cause the apparatus to: transmit repetition information for a broadcast channel to the UE, wherein the repetition information is based at least in part on the UE class supported by the synchronization signal block (Lin, [0144], repetition information is received in the SSB carried in the PBCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate repetition because it provides repetition enhancement to enhance coverage (Lin, [0190]).

As to claim 21, Liu teaches a broadcast channel (Liu, Pg 8 L6-20, PBCH).
Liu does not explicitly teach instructions are further executable by the processor to cause the apparatus to: transmit frequency hopping information for a broadcast channel to the UE, wherein the frequency hopping information is based at least in part on the UE class supported.
However, Lin teaches wherein the instructions are further executable by the processor to cause the apparatus to: transmit frequency hopping information for a broadcast channel to the UE, wherein the frequency hopping information is based at least in part on the UE class supported (Lin, [0190-0192], the PBCH blocks include frequency hopping information).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate frequency hopping information because it provides enhancement to enhance coverage (Lin, [0190]).

As to claim 26, Liu teaches information is based at least in part on the UE class supported by the synchronization signal block (Liu, Pg 8 L6-20, the SSB has information based on the class of UE).
Liu does not explicitly teach the instructions are further executable by the processor to cause the apparatus to: receive repetition information for a broadcast channel from the base station.
However, Lin teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive repetition information for a broadcast channel from the base station (Lin, [0144], repetition information is received in the SSB carried in the PBCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate repetition because it provides repetition enhancement to enhance coverage (Lin, [0190]).

As to claim 27, Liu teaches a broadcast channel (Liu, Pg 8 L6-20, PBCH).
Liu does not explicitly teach the instructions are further executable by the processor to cause the apparatus to: receive frequency hopping information for a broadcast channel from the base station, wherein the frequency hopping information is based at least in part on the UE class.
However, Lin teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive frequency hopping information for a broadcast channel from the base station, wherein the frequency hopping information is based at least in part on the UE class (Lin, [0190-0192], the PBCH blocks include frequency hopping information).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate frequency hopping information because it provides enhancement to enhance coverage (Lin, [0190]).

As to claim 31, Liu teaches information is based at least in part on the UE class supported by the synchronization signal block (Liu, Pg 8 L6-20, the SSB has information based on the class of UE).
Liu does not explicitly teach the instructions are further executable by the processor to cause the apparatus to: transmit repetition information for a broadcast channel to the UE, wherein the repetition information is based at least in part on the UE class supported by the synchronization signal block.
However, Lin teaches wherein the instructions are further executable by the processor to cause the apparatus to: transmit repetition information for a broadcast channel to the UE, wherein the repetition information is based at least in part on the UE class supported by the synchronization signal block (Lin, [0144], repetition information is received in the SSB carried in the PBCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate repetition because it provides repetition enhancement to enhance coverage (Lin, [0190]).


As to claim 32, Liu teaches a broadcast channel (Liu, Pg 8 L6-20, PBCH).
Liu does not explicitly teach instructions are further executable by the processor to cause the apparatus to: transmit frequency hopping information for a broadcast channel to the UE, wherein the frequency hopping information is based at least in part on the UE class supported.
However, Lin teaches wherein the instructions are further executable by the processor to cause the apparatus to: transmit frequency hopping information for a broadcast channel to the UE, wherein the frequency hopping information is based at least in part on the UE class supported (Lin, [0190-0192], the PBCH blocks include frequency hopping information).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu and Lin to indicate frequency hopping information because it provides enhancement to enhance coverage (Lin, [0190]).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang et al (Pub No: 2021/0152397) [0085]
MolavianJazi et al (Pub No: 2021/005897) [0167][0180]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469